DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12, 15, and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albritton, US 7,306,397 B2.
Regarding claim 1, Albritton teaches a crash attenuator system for deployment in front of a fixed structure, the system comprising: 
a rail (90) extending along a length of the crash attenuator system; 
a plurality of diaphragms (shown in Figures 4A and 4B) initially disposed in spaced relation along the length of the rail, each of the plurality of diaphragms having a base end adapted to be movably engaged with the rail (shown in Figure 5), so that when a front end of the crash attenuator system receives an impact force from an errant vehicle, a first one of the plurality of diaphragms moves rearwardly along the rail and impacts a second one of the plurality of diaphragms so that both the first and second ones of the plurality of diaphragms move further rearwardly along the rail, this process continuing with additional ones of the plurality of diaphragms until the impact forces have been fully attenuated (Figure 4B); and 
a tearing member (116; column 4 lines 38-39 and column 10) on the crash attenuator system which is adapted to engage material forming a tearable member (100+openings 110) of the crash attenuator system, relative motion occurring between the tearing member and the tearable member when an impact force strikes the crash attenuator system so that the tearing member tears the tearable member (columns 9 and 11), thereby increasing attenuation of the impact force, the tearable member being tuned to optimize the tearing of the tearable member (column 9 lines 50-60), the tearable member being tuned so that portions of the tearable member toward the front end of the crash attenuator system are softer, and thus capable of less force attenuation, than portions of the tearable member toward a back end of the crash attenuator system (column 3 lines 24-41).
Regarding claim 2, Albritton discloses that the tearing member (116) comprises a bolt (column 10 line 59).
Regarding claim 3, Albritton discloses that the tearing member (116) is disposed on one of the plurality of diaphragms (column 17 lines 5-14).
Regarding claim 4, since Albritton discloses that the tearing member (116) engages the openings (110), and the openings (110) are clearly shown at the bottom of the apparatus in Figure 5, the tearing member (116) is disposed on a base end of the first one of the plurality of diaphragms.
Regarding claim 5, Albritton discloses that the tearing member comprises a plurality of tearing members (“a pair of shredders 116”; column 10 line 36).
Regarding claim 6, Albritton discloses the tearable member (100+openings 110) extends along at least a portion of the length of the crash attenuator (Figure 5) and includes a plurality of holes (110) disposed therein, the plurality of holes extending along a length of the tearable member and spaced lengthwise from one another (Figure 5), the tearing member being engaged with one of the plurality of holes so that when an impact force is applied to the crash attenuator, relative motion occurs between the tearable member and the tearing member and causes the tearing member to tear the material between adjacent ones of the plurality of holes, thereby creating a continuous slot, the tearing of the material functioning to attenuate the impact force (column 9 lines 32-53 and column 17 lines 5-31).
Regarding claim 7, Albritton further discloses that the tearable member is tuned by arranging the plurality of holes so that the plurality of holes are not evenly spaced along the length of the tearable member (column 3 lines 38-40 and column 9 line 50 through column 10 line 6).
Regarding claim 8, Albritton further discloses that adjacent ones of the plurality of holes (110) nearer to the front end of the crash attenuator are more closely spaced than adjacent ones of the plurality of holes (110) closer to the back end of the crash attenuator (shown in Figure 16).
Regarding claim 9, Albritton further discloses that the tearable member is tuned by arranging the holes so that the plurality of holes are not uniform in size, respective to one another (column 9 lines 41-44).
Regarding claim 12, Albritton discloses the tearable member is tuned by comprising the tearable member of a plurality of stages as it extends from the front end of the crash attenuator toward the back end of the crash attenuator, wherein a first stage toward the front end of the crash attenuator is softer than a second stage toward the back end of the crash attenuator (column 3 lines 24-36).
Regarding claim 15, Albritton further discloses that the first stage is softer because the holes of the plurality of holes which are disposed in the first stage are closer together than the holes of the plurality of holes which are disposed in the second stage, see Albritton’s Figure 16 with Examiner’s annotations.

    PNG
    media_image1.png
    289
    791
    media_image1.png
    Greyscale

Regarding claim 18, Albritton further discloses a plurality of fender panels (160) disposed along each side of the crash attenuator along its length, wherein frontmost ones of the plurality of fender panels are adapted to slide alongside of rearmost ones of the plurality of fender panels when the crash attenuator is impacted by a vehicle (Figures 4A and 4B).
Regarding claim 19, Albritton further discloses a nose box (83, Figure 5) disposed at the frontmost end of the crash attenuator.
Regarding claim 20, Albritton discloses that the tearable member is stationary and the tearing member (116 on sled) moves responsive to the impact force (column 17 lines 5-14).
Regarding claim 21, Albritton teaches a crash attenuator system for deployment in front of a fixed structure, the system comprising: 
a base portion (Figure 6) comprising a first outer rail (90b) extending along a length of the base portion, a second outer rail (90b) spaced from the first outer rail and also extending along a length of the base portion, and a plurality of spaced cross-members (24) extending across a width of the base portion and joining the first outer rail to the second outer rail; 
an upper attenuator portion comprising a plurality of diaphragms initially disposed in spaced relation along the length of the base portion, each of the plurality of diaphragms having a base end adapted to be movably engaged with each of the first outer rail and the second outer rail, so that when a front end of the upper attenuator portion receives an impact force from an errant vehicle, a first one of the plurality of diaphragms moves rearwardly along the first and second outer rails and impacts a second one of the plurality of diaphragms so that both the first and second ones of the plurality of diaphragms move further rearwardly along the first and second outer rails, this process continuing with additional ones of the plurality of diaphragms until the impact forces have been fully attenuated (Figures 4A, 4B, and 5); and 
a tearing member (116) disposed on the upper attenuator portion which is adapted to engage material forming a tearable member (100+ openings 110) of the upper attenuator portion, relative motion occurring between the tearing member and the tearable member when an impact force strikes the crash attenuator system so that the tearing member tears the tearable member, thereby increasing attenuation of the impact force, the tearable member being tuned to optimize the tearing of the tearable member, the tearable member being tuned so that portions of the tearable member toward the front end of the crash attenuator system are softer, and thus capable of less force attenuation, than portions of the tearable member toward a back end of the crash attenuator system (column 3 lines 24-36; column 9 lines 32-44; and column 17 lines 5-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11, 14, 16, 22-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Albritton as applied above, alone.
Regarding claim 10, Albritton discloses that that crash cushion may include a first, relatively soft portion, that the size of the openings may be varied along each energy absorbing element in a middle portion, and a final portion designed to absorb heavy, high speed vehicles (column 3 lines 24-36) and that the configurations such as circular, oval, slot, or other geometric configuration and dimensions of openings could be varied to provide desired energy absorbing characteristics (column 9 lines 54-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ones of the plurality of holes nearer to the front end to be larger and more elongated than those of the plurality of holes which are located closer to the back end of the crash attenuator in view of Albritton’s explicit disclosure of a relatively soft portion for the front end, since larger holes (which require less/no force to break through) yield a “softer” portion.
Regarding claim 11, Albritton discloses that that crash cushion may include a first, relatively soft portion, that the size of the openings may be varied along each energy absorbing element in a middle portion, and a final portion designed to absorb heavy, high speed vehicles (column 3 lines 24-36) and that the thickness of the tearable member can be varied and that increasing thickness will allow the resulting energy absorbing assembly to dissipate an increased amount of kinetic energy (column 10 lines 15-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tearable member so that it is tuned with the material forming the tearable member being thinner toward the front end of the crash attenuator, and thicker toward the back end of the crash attenuator in view of Albritton’s explicit disclosure of a relatively soft portion toward the front end and a final portion (which is toward the back end) to absorb heavy, high speed vehicles.
Regarding claim 14, Albritton discloses that that crash cushion may include a first, relatively soft portion, that the size of the openings may be varied along each energy absorbing element in a middle portion, and a final portion designed to absorb heavy, high speed vehicles (column 3 lines 24-36) and that the thickness of the tearable member can be varied and that increasing thickness will allow the resulting energy absorbing assembly to dissipate an increased amount of kinetic energy (column 10 lines 15-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first stage to be softer due to the material forming the first stage being thinner than the material forming the second stage in view of Albritton’s explicit disclosures.
Regarding claim 16, Albritton discloses that that crash cushion may include a first, relatively soft portion, that the size of the openings may be varied along each energy absorbing element in a middle portion, and a final portion designed to absorb heavy, high speed vehicles (column 3 lines 24-36) and dimensions of openings could be varied to provide desired energy absorbing characteristics (column 9 lines 54-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ones of the plurality of holes disposed in the first stage to be larger in size than those of the plurality of holes which are disposed in the second stage in view of Albritton’s explicit disclosure of a relatively soft portion for the front end, since larger holes (which require less/no force to break through) yield a “softer” portion.
Regarding claim 22, the elements from claim 1 make obvious the method steps claimed.
Regarding claim 23, since Albritton discloses that the tearing member (116) comprises a bolt (column 10 line 59), the method includes the tearing member being a projection disposed on one of the one or more members of the upper attenuator portion which is initially engaged with a hole formed in the tearable material (100 + openings 110).
Regarding claim 24, since Albritton discloses the tearable member (100+openings 110) extends along at least a portion of the length of the crash attenuator (Figure 5) and includes a plurality of holes (110) disposed therein, the plurality of holes extending along a length of the tearable member and spaced lengthwise from one another (Figure 5), the tearing member being engaged with one of the plurality of holes so that when an impact force is applied to the crash attenuator, relative motion occurs between the tearable member and the tearing member and causes the tearing member to tear the material between adjacent ones of the plurality of holes, thereby creating a continuous slot, the tearing of the material functioning to attenuate the impact force (column 9 lines 32-53 and column 17 lines 5-31), Albritton discloses the method step claimed.
Regarding claim 25, since Albritton shows in Figures 4A and 5 one or more members of the upper attenuator portion comprise one or more diaphragms and the tearable material comprises a rail forming a part of the base portion, Albritton discloses the method step claimed.
Regarding claim 27, Albritton discloses that that crash cushion may include a first, relatively soft portion, that the size of the openings may be varied along each energy absorbing element in a middle portion, and a final portion designed to absorb heavy, high speed vehicles (column 3 lines 24-36) and that the configurations such as circular, oval, slot, or other geometric configuration and dimensions of openings could be varied to provide desired energy absorbing characteristics (column 9 lines 54-60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method so that the ones of the plurality of holes nearer to the front end to be larger and more elongated than those of the plurality of holes which are located closer to the back end of the crash attenuator in view of Albritton’s explicit disclosure of a relatively soft portion for the front end, since larger holes (which require less/no force to break through) yield a “softer” portion.
Regarding claim 28, Albritton discloses that that crash cushion may include a first, relatively soft portion, that the size of the openings may be varied along each energy absorbing element in a middle portion, and a final portion designed to absorb heavy, high speed vehicles (column 3 lines 24-36) and that the thickness of the tearable member can be varied and that increasing thickness will allow the resulting energy absorbing assembly to dissipate an increased amount of kinetic energy (column 10 lines 15-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method so that the tearable member is tuned with the material forming the tearable member being thinner toward the front end of the crash attenuator, and thicker toward the back end of the crash attenuator in view of Albritton’s explicit disclosure of a relatively soft portion toward the front end and a final portion (which is toward the back end) to absorb heavy, high speed vehicles.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Albritton as applied above in view of Kang, US 2003/0210954 A1.
Regarding claim 17, Albritton includes the rail comprising first and second outer rails (90) spaced apart in a widthwise direction.  While the resulting combination fails to disclose a center rail, Kang discloses in the background of the invention a prior art reference teaching a crash cushion that uses one single central rail, but that since the crash cushion absorbs the kinetic energy if an impacting vehicle as the crash cushion collapses axially, it may require a considerable axial length of the crash cushion in order to absorb several hundred tons if the kinetic energy ([0012]), and that Kang provides a pair of guide rails in parallel with double the amount of tearable material to be able to reduce the size of the cushion unit array to almost half of its longitudinal length ([0047]).  In view of Kang’s disclosures, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rails to include a third rail to have more tearable material within a shorter axial length if there was a space constraint.  It would further be obvious to place the third rail in the center since there are already first and second outer rails.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14-25, and 27-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buehler et al., US 8,974,142 B2 is cited for the teaching of tuning a crash cushion such that segments of different thicknesses, lengths, and heights and/or numbers and types of openings may be selected depending on the desired energy absorption.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/Examiner, Art Unit 3671